NOT FOR PUBLICATION

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

REGINALD VAN VALEN,               :
                                  :     Civ. Action No. 18-11441(RMB)
                   Plaintiff,     :
                                  :
              v.                  :          OPINION
                                  :
COMMISSIONER GARY M. LANIGAN      :
et al.,                           :
                                  :
                   Defendants.    :

APPEARANCES:

CONRAD J. BENEDETTO, Esq.
Law Offices of Conrad J. Benedetto
1223 Haddonfield-Berlin Road, Suite 1
Voorhees, NJ 08043
          On behalf of Plaintiff

MICHAEL EZRA VOMACKA, Assistant Attorney General
New Jersey Office of the Attorney General
Richard J. Hughes Justice Complex
25 Market St.
P.O. Box 112
Trenton, NJ 08625
          On behalf of Defendant Commissioner Gary M. Lanigan

ANNMARIE SIMEON, Esq. and
MARGARET M. RAYMOND-FLOOD, Esq.
NORRIS, McLAUGHLIN & MARCUS, PA
400 Crossing Boulevard, 8th Floor
Bridgewater, NJ 08807
          On behalf of Defendants University Correctional Health
          Care and University Behavioral Health Care


BUMB, United States District Judge

     This matter comes before the Court upon Defendant Lanigan’s

Motion   to    Dismiss   Plaintiff’s   Complaint   (“Lanigan’s   Mot.   to
Dismiss,”    ECF    No.   10   and   “Lanigan’s      Brief”       ECF   No.    10-2);

Plaintiff’s Opposition to Lanigan’s Motion to Dismiss Plaintiff’s

Complaint (“Pl’s Opp. To Lanigan’s Mot. to Dismiss,” ECF No. 15);

Defendant Lanigan’s Letter Brief in Further Support of his Motion

to Dismiss Plaintiff’s Complaint (“Lanigan’s Reply,” ECF No. 16);

Defendants    University       Correctional    Health       Care    (“UCHC”)     and

University Behavioral Health Care’s (“UCBC”) (collectively, “the

University Health Care Defendants”) Motion to Dismiss Plaintiff’s

Complaint with Prejudice (“University Health Care Defs’ Mot. to

Dismiss”,    ECF    No.   17);    Plaintiff’s     Brief      in    Opposition      to

Defendants University Health Care and University Behavioral Health

Care’s Motion to Dismiss Plaintiff’s Complaint (“Pl’s Opp. to

UCHC’s Mot. to Dismiss,” ECF No. 21); and Defendants UCHC and

UBHC’s Reply Brief (“University Health Care Defs’ Reply Brief, ECF

No. 23.) This Court will decide the motions on the briefs without

an oral hearing, pursuant to Federal Rule of Civil Procedure 78(b).

     For    the    reasons     discussed    below,    the    Court      will    grant

Lanigan’s motion to dismiss and grant the University Health Care

Defendants’ motion to dismiss.

I.   BACKGROUND

     In his Complaint, Plaintiff alleges that he was incarcerated

at Bayside State Prison in Leesburg, New Jersey on August 13, 2016.

(Compl., ECF No. 1, ¶23.) Upon his arrival at the prison, Plaintiff

was provided with a wooden cane “through the Defendant UCHC and/or

                                       2 
 
UBHC.” (Compl., ECF No. 1, ¶24.) Plaintiff was assigned to the

general population with a cellmate named “Randals.” (Id., ¶¶25-

27.) Plaintiff was a documented member of the Crips and Randals

was documented as affiliated with the Bloods, a rival gang. (Id.,

¶¶26-27.)

              On August 13, 2016, at approximately 7:00 a.m., Plaintiff was

confined to his cell with Randals. (Id., ¶30.) Randals struck

Plaintiff with his fist, and as the two fought, Randals knocked

Plaintiff unconscious using his cane. (Id., ¶¶31-34.) The assault

lasted for fifteen minutes within the cell and then continued in

a common area after the cell doors were opened remotely. (Id.,

¶¶32-41.)1 As a result of the assault, Plaintiff underwent facial



                                                            
1   In Paragraphs 61 and 62, Plaintiff alleges that

                             61. [t]he actions undertaken by Defendants
                             Cimino and Floyd, taken in concert with one
                             another, were undertaken maliciously and
                             sadistically for the purpose of causing harm.
                             Such attack was an unnecessary, wanton
                             infliction of harm for no good faith purpose.

                             62.   Additionally,   as  the   inmates   were
                             attacking, Defendants Cimono and Floyd left
                             the Plaintiff alone to endure more assaults by
                             several more inmates after the initial
                             assault. Defendants intentionally failed to
                             provide immediate medical care to Plaintiff
                             when it was obviously needed.

Plaintiff did not name Cimino or Floyd as defendants in the caption
of the Complaint or in the “Parties” section of the Complaint.
Cimino and Floyd are not mentioned in any other part of the
Complaint, so it is unknown what actions they took.
                                                               3 
 
reconstructive surgery at Cooper University Health in Camden.

(Compl., ECF No. 1, ¶¶43-44.) For the entire course of his six-

day hospitalization, his hands and feet were shackled, depriving

him of sleep and causing physical and mental discomfort. (Id.,

¶45.) The Corrections Officers who supervised Plaintiff during his

hospitalization       kept   Plaintiff    in   shackles   in   defiance    of

Plaintiff’s attending physician and nurses. (Id., ¶46.)

II.   STANDARD OF REVIEW

        On a Rule 12(b)(6) motion to dismiss, courts must accept the

Plaintiff’s allegations as true “with the important caveat that

the presumption of truth attaches only to those allegations for

which    there   is   sufficient   “factual     matter”   to   render     them

“plausible on [their] face.” Schuchardt v. President of the United

States, 839 F.3d 336, 347 (3d Cir. 2016) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)). The plausibility determination

is context-specific and requires a reviewing court to draw on its

judicial experience and common sense. Schuchardt, 839 F.3d at 347

(citations omitted).

        A plaintiff has the burden of pleading sufficient “factual

matter” but need not plead “specific facts.” Id. (quoting Boykin

v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008) (quoting Bell Atlantic

v. Twombly, 550 U.S. 544, 569 (2007) and Erickson v. Pardus, 551

U.S. 89, 93 (2007)). “Implicit in the notion that a plaintiff need

not plead ‘specific facts’ to survive a motion to dismiss is that

                                     4 
 
courts cannot inject evidentiary issues into the plausibility

determination.” Schuchardt, 839 F.3d at 347-38 (quoting Twombly,

550 U.S. at 556). A court may not dismiss a complaint based on the

court’s       “assessment   that   the        plaintiff   will   fail   to    find

evidentiary support for his allegations or prove his claim to the

satisfaction of the factfinder.” Id. at 348 (quoting Twombly, 550

U.S. at 556.)

       In reviewing the sufficiency of a complaint, a court must

first identify the legal elements required to state a cognizable

claim. Argueta v. U.S. Immigration and Customs Enforcement, 643

F.3d 60, 74 (3d Cir. 2011) (citing Iqbal, 129 S.Ct. at 1950,

Santiago v. Warminster Tp., 629 F.3d 121, 129-30 (3d Cir. 2010.)

Second, the court should identify allegations that are no more

than conclusions that are not entitled to an assumption of truth.

Id.

       At   the   second    step   of    reviewing    the   sufficiency      of   a

complaint, courts must identify allegations that are only legal

conclusions and not entitled to the presumption of truth. Connelly

v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016). Under

Twombly and Iqbal, only legal conclusions are discounted, while

“even outlandish allegations” are entitled to a presumption of

truth unless they are merely “formulaic recitations of the elements

of a … claim.” Connelly, 809 F.3d at 789 (citing Iqbal, 556 U.S.

at    681.)    “[T]he   clearest    indication       that   an   allegation       is

                                         5 
 
conclusory and unworthy of weight in analyzing the sufficiency of

a complaint is that it embodies a legal point.” Id. at 790 (citing

Peñalbert–Rosa v. Fortuño–Burset, 631 F.3d 592, 595 (1st Cir. 2011)

(citation and internal quotation marks omitted).

     Third,    a   court   must    determine         whether    the   “well-pleaded

factual allegations plausibly give rise to an entitlement to

relief.” Argueta, 643 F.3d at 74 (citing Iqbal, 129 S.Ct. at 1950,

Santiago, 629 F.3d at 129-30.) The plausibility requirement “‘is

not akin to a ‘probability requirement.’” Id. (quoting Iqbal, 129

S.Ct. at 1949). The plausibility requirement requires a pleading

to show “‘more than a sheer possibility that a defendant has acted

unlawfully.’” Connelly, 809 F.3d at 786 (quoting Iqbal, 556 U.S.

at   678)).    Allegations    that    are        “merely       consistent   with   a

defendant's liability” … are not enough. Santiago, 629 F.3d at 133

(quoting Iqbal, 129 S.Ct. at 1949–50 (internal quotation marks

omitted)).    Where   there    is    an        allegation      consistent   with   a

defendant’s    liability     but    there       is    an   “obvious    alternative

explanation,” the inference of the defendant’s liability is not

plausible. Santiago, 629 F.3d at 133.

III. LANIGAN’S MOTION TO DISMISS

     A.      The Parties’ Arguments

     Lanigan presents five arguments in support of his motion to

dismiss the claims against him: (1) Plaintiff fails to state a

supervisory liability claim under 42 U.S.C. § 1983 because he

                                          6 
 
failed to plead facts establishing the elements of a claim; (2) he

is immune from Plaintiff’s state law claims under the New Jersey

Tort Claims Act (“NJTCA”) for his discretionary acts, citing

N.J.S.A. § 59:3-2(a)); (3) the NJTCA bars liability of a public

entity and public employee for injuries inflicted on one prisoner

by another prisoner, citing N.J.S.A. § 59:5-2); (4) Plaintiff

failed to comply with the NJTCA’s presentation requirements § 59:8-

8; and (5) Lanigan is entitled to qualified immunity on Plaintiff’s

§ 1983 claim. (Lanigan’s Brief, ECF No. 10-2 at 13-21.) Lanigan

requests a stay of discovery pending decision on the qualified

immunity issue. (Id. at 22.)

     In opposition to the motion to dismiss, Plaintiff states that

he brought this action for violation of the Eighth Amendment, the

Due Process Clause, 42 U.S.C. § 1983, and statutory and common

laws of the State of New Jersey. (Pl’s Opp. To Lanigan’s Mot. to

Dismiss, ECF No. 15 at 4.) In support of Lanigan’s supervisory

liability under § 1983, Plaintiff argues that “the Court should

accept that the Defendants were aware of the Plaintiff’s and

Randals’ gang affiliation. Yet, despite this knowledge place[d]

them in the same cell.” (Pl’s Opp. To Lanigan’s Mot. to Dismiss,

ECF No. 15 at 8.) Further, Plaintiff asserts

          it can be inferred that it was the pattern,
          practice, policy or custom of the Defendants
          in placing rival gang member [sic] in the same
          cell, which resulting in [sic] the Plaintiff
          sustaining injuries in violation of his

                                 7 
 
             constitutional rights and his rights under the
             New Jersey Civil Rights Act.

(Pl’s Opp. To Lanigan’s Mot. to Dismiss, ECF No. 15 at 8.)

        Plaintiff   also   contends     that    he   sufficiently   pled     a

negligence claim against Lanigan by pleading that “Defendants”

caused members of two rival gangs to be placed in the same cell,

and it was foreseeable that this would result in Plaintiff’s

injury. (Id.) It was also foreseeable that providing Plaintiff

with a wooden cane and not placing him in a segregated infirmary

unit would result in Plaintiff’s injury by a rival gang member.

(Id.)

        Plaintiff   submits   that    Lanigan   is   not   immune   for    his

discretionary acts under N.J.S.A. § 59:3-2(a) because “it can be

inferred that the allegations laid out in Plaintiff’s Complaint

rise to the level of actual malice or willful misconduct[,]” which

are not subject to immunity. (Id. at 9, citing N.J.S.A. § 59:3-

14.) Plaintiff also maintains that Lanigan is not shielded from

liability under N.J.S.A. § 59:5-2 for an injury caused by another

inmate because his actions rise to the level of malice. (Pl’s Opp.

To Lanigan’s Mot. to Dismiss, ECF No. 15 at 9, citing Bona v. Wynn,

311 N.J. Super 257 (1997)).

        With respect to Plaintiff’s alleged failure to comply with

the presentation requirements of the NJTCA under N.J.S.A. § 59:9-

2, Plaintiff asserts Lanigan has not affirmatively proven that


                                       8 
 
Plaintiff has not complied with the presentation requirements and,

in   any   event,   “due   to    the   nature     and   documentation   of     the

Plaintiff’s    injuries,    a    court    could     find   that   Plaintiff   has

substantially complied with the notice requirements of N.J.S.A.

59:8-8….” (Pl’s Opp. To Lanigan’s Mot. to Dismiss, ECF No. 15 at

9.) Finally, Plaintiff contends that Lanigan is not entitled to

qualified immunity because “Plaintiff has clearly presented facts

that support his state and constitutional claims.” (Id. at 10.)

      In reply, Lanigan argues that Plaintiff’s § 1983 and NJCRA

claims fail because Plaintiff did not allege facts indicating that

(1) Lanigan knew Plaintiff was issued a cane; (2) Lanigan was aware

of Plaintiff’s gang membership; (3) Lanigan was involved with

Plaintiff’s    housing;    (4)    Lanigan     was   aware   of    Randals’    gang

affiliation; and (5) Lanigan had contemporaneous knowledge of

Plaintiff’s housing assignment, his fight with Randals, and of

medical care provided to Plaintiff. (Lanigan’s Reply, ECF No. 16

at 2-4.)

      Lanigan also argues that the Complaint does not allege any

common law claims against him, and the only intentional torts

referred to in the Complaint are alleged against correctional

officers. (Id. at 4-5.) Even if the Court were to construe a common

law claim against him, Lanigan submits that Plaintiff failed to

allege he met the presentation requirements of the NJTCA by

submitting a timely notice of claim, and Plaintiff’s opposition

                                         9 
 
brief does not establish substantial compliance with the NJTCA.

(Lanigan’s Reply, ECF No. 16 at 5-7.) Lanigan also challenges

Plaintiff’s assertion that the allegations against him rise to the

level of actual malice or willful misconduct. (Id. at 7-8.)

              B.             Analysis

              As a threshold matter, the parties dispute the nature of the

legal claims raised against Lanigan. The Court looks to the

specific counts2 in the Complaint for clarification of the legal

claims against the various defendants. Count I alleges violations

of the Eighth Amendment and Due Process Clause [presumably the

Fourteenth Amendment] of the United States Constitution, with

jurisdiction under 42 U.S.C. § 1983. (Compl., ECF No. 1, ¶¶50-56.)

Counts II and III are alleged solely against “Defendant Corrections

Officers.” (Id., ¶¶57-67.) Count IV is alleged against Lanigan and

Administrator Powell for violations of the Eighth Amendment and

[Fourteenth Amendment] Due Process Clause of the United States

Constitution. (Id., ¶¶76-84.) Count V is alleged solely against

“Defendant Corrections Officers” for intentional torts of assault

and battery and Count VI is solely against Defendant Corrections

Officers                     for             intentional       infliction   of   emotional   distress.

(Compl., ECF No. 1, ¶¶85-88, 89-92.) Count VII is against all


                                                            
2 The counts of the Complaint are mislabeled as Count II, Count
II, Count III, Count II, Count V, Count VII, and Count VIII. There
are seven counts, which the Court will refer to as Counts I through
VII.
                                                                  10 
 
defendants for violations of the New Jersey Civil Rights Act,

N.J.S.A. § 10:6-2 et seq. for violating the Eighth Amendment to

the United States Constitution by failing to prevent the inmate

attack on Plaintiff. (Id., ¶¶93-100.) Plaintiff asserts pendent

jurisdiction over his state common law and NJCRA claims under 28

U.S.C. § 1367. (Id., ¶8.)

           1.   Counts V and VI: State Tort Law Claims

     Although   Plaintiff   generally   alleged   negligence   in   the

Introductory Statement section of the Complaint (Compl., ¶3), he

did not include a count of negligence against specific defendants.

Plaintiff is represented by counsel, and, thus, he is not entitled

to liberal construction of the Complaint. If Plaintiff wishes to

plead negligence, he should seek to amend his Complaint. Counts V

and VI are intentional tort claims against John Doe Corrections

Officers. Because Plaintiff has not pled a tort claim against

Lanigan, the Court need not address whether Plaintiff met the

presentation requirements of the NJTCA or Lanigan’s contention

that he is immune from Plaintiff’s tort claims.

      2.   Counts I and IV: violation of the Due Process Clause
           [Fourteenth Amendment] under 42 U.S.C. § 1983

     The first step of the Rule 12(b)(6) analysis is to identify

the elements required to state a cognizable claim. Plaintiff has

not defined the contours of his Due Process Claim. In Count I,

Plaintiff alleges that Lanigan’s failure to protect him from attack


                                 11 
 
by another inmate from a rival gang violates both the Eighth

Amendment and the substantive due process protections of the Due

Process Clause. Plaintiff alleges in Count IV that Lanigan is

liable, as a policymaker, for Defendant John Doe Corrections

Officers’ conduct of keeping Plaintiff’s hands and legs shackles

for his entire six-day hospitalization in August 2016.

      ‘“[T]he ‘more-specific-provision-rule’ … ‘holds that ‘if a

constitutional    claim   is    covered    by   a   specific   constitutional

provision, such as the Fourth or Eighth Amendment, the claim must

be   analyzed   under   the    standard    appropriate    to   that   specific

provision, not under the rubric of substantive due process.’”

Wharton v. Danberg, 854 F.3d 234, 246 (3d Cir. 2017) (quoting

United States v. Lanier, 520 U.S. 259, 272 n.7, (1997)). The

detention of sentenced inmates is governed by the Eighth Amendment,

and the detention of pretrial detainees is governed by the Due

Process Clause of the Fourteenth Amendment. Wharton, 854 F.3d at

247 (citing Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979)).

      Plaintiff alleged that,

           [t]his is a civil rights action brought
           pursuant to 42 U.S.C[.] § 1983 seeking damages
           against Defendants for committing acts under
           color of law that deprived Plaintiff, while
           incarcerated at Bayside State Prison, of his
           rights secured by the constitution and laws of
           the United States of America.

(Compl., ECF No. 1, ¶1.) The allegations arise out of an assault

on Plaintiff that occurred on August 13, 2016 and his subsequent

                                     12 
 
hospitalization. (Id., ¶¶2, 69-75.) Nowhere in the Complaint does

Plaintiff state whether he was a pretrial detainee or a sentenced

prisoner at any time relevant to the allegations. State prisons,

however, generally house only inmates sentenced to prison terms of

one year or longer. See N.J.S.A. § 2C:43-10.

      Given    the    general    rule    that         only   sentenced       inmates   are

confined in New Jersey state prisons, the Court construes the

Complaint      as     alleging    Plaintiff            was      a    sentenced       inmate

incarcerated at Bayside State Prison at all relevant times in the

Complaint. See Fed. R. Evid. 201(b)(2) (a “court may judicially

notice a fact that is not subject to reasonable dispute because it

can   be   accurately     and    readily           determined       from   sources   whose

accuracy    cannot     reasonably       be     questioned.”)          Under   the    more-

specific-provision rule, Plaintiff’s claims arise under the more

specific provision of the Eighth Amendment’s ban on cruel and

unusual punishment and not as a more general right to substantive

due process. The Court will dismiss the Due Process Claims without

prejudice. If Plaintiff was a pretrial detainee at any relevant

time, he may amend the Complaint to allege a Due Process claim.

              3.     Counts I and IV: violation of the Eighth Amendment
                     under 42 U.S.C. § 1983 for failure to protect

      42 U.S.C. § 1983 provides, in relevant part:

              Every person who, under color of any statute,
              ordinance, regulation, custom, or usage, of
              any State … subjects … any citizen of the
              United States … to the deprivation of any

                                             13 
 
            rights, privileges, or immunities secured by
            the Constitution and laws, shall be liable to
            the party injured in an action at law….

      The gravamen of the Complaint is that Plaintiff was assigned

a cellmate affiliated with a rival gang, who assaulted Plaintiff

using the wooden cane that Plaintiff was provided by prison

healthcare providers. The elements of an Eighth Amendment failure

to protect claim are (1) that the plaintiff is “‘incarcerated under

conditions posing a substantial risk of serious harm’”; and (2)

prisons officials acted “‘with deliberate indifference to [the

plaintiff’s] health or safety.’” Reed v. Harpster, 506 F. App’x

109, 111-12 (3d Cir. 2012) (quoting Farmer v. Brennan, 511 U.S.

825, 834 (1994)). “Deliberate indifference may be proven by showing

that ‘the official knows of and disregards an excessive risk to

inmate health or safety.’” Id. at 112 (quoting Farmer, 511 U.S. at

837)). To meet the deliberate indifference standard, “[n]ot only

must a prison official be ‘aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists,’

but the official ‘must also draw the inference.’” Reed, 506 F.

App’x at 112 (quoting Farmer, 511 U.S. at 837)).

      “Government     officials   may      not    be   held   liable    for   the

unconstitutional conduct of their subordinates under a theory of

respondeat superior[,]” the liability of an employer for the acts

of   an   employee.   Iqbal,   556   U.S.    at    676.   “Because     vicarious

liability is inapplicable to … § 1983 suits, a plaintiff must plead

                                     14 
 
that each Government-official defendant, through the official's

own individual actions, has violated the Constitution.” Id. “The

factors necessary to establish a [§ 1983] violation will vary with

the constitutional provision at issue.” Id. “Absent vicarious

liability,     each   Government   official,    his   or   her        title

notwithstanding, is only liable for his or her own misconduct.”

Id. at 677.

     In Barkes, the Third Circuit has identified two instances

where a supervisory defendant may be liable for unconstitutional

acts undertaken by subordinates. Barkes v. First Corr. Med., Inc.,

766 F.3d 307, 316-19 (3d Cir. 2017), rev'd on other grounds, Taylor

v. Barkes, 135 S.Ct. 2042 (2015). The first basis for liability of

a supervisory defendant is where the supervisor personally joined

the subordinate in violating a plaintiff’s rights, directed others

to violate the plaintiff’s rights or, as the person in charge, had

knowledge of and acquiesced in the subordinate’s unconstitutional

conduct. Barkes, 766 F.3d at 316.

     The second instance where a supervisory defendant may be

liable for unconstitutional acts undertaken by subordinates is

where   a    supervisor   ““with   deliberate   indifference     to     the

consequences, established and maintained a policy, practice, or

custom which directly caused [the] constitutional harm.” Barkes,

766 F.3d at 316 (quoting A.M. ex rel. J.M.K. v. Luzerne Cnty.

Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration

                                   15 
 
in original) (quoting Stoneking v. Bradford Area Sch. Dist., 882

F.2d 720, 725 (3d Cir. 1989)). Failure to train and failure to

supervise claims are a subcategory of policy or practice liability.

Id.

      To hold a supervisor liable based on a policy or practice

that led to an Eighth Amendment violation,

            the plaintiff must identify a specific policy
            or practice that the supervisor failed to
            employ and show that: (1) the existing policy
            or practice created an unreasonable risk of
            the   Eighth   Amendment  injury;   (2)   the
            supervisor was aware that the unreasonable
            risk was created; (3) the supervisor was
            indifferent to that risk; and (4) the injury
            resulted from the policy or practice.

Beers-Capitol [v. Whetzel], 256 F.3d 120, 134 (3d Cir. 2001)

(quoting Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989)).

“[P]erhaps the easiest way [] a plaintiff can make out a supervisor

liability claim is by showing that ‘the supervisory official failed

to respond appropriately in the face of an awareness of a pattern

of such injuries.’” Beers-Capitol, 256 F.3d at 134 (quoting Sample,

885 F.2d at 1118)). There are, however, “‘situations in which the

risk of constitutionally cognizable harm is so great and so obvious

that the risk and the failure of supervisory officials to respond

will alone support findings of the existence of an unreasonable

risk, of knowledge of that unreasonable risk, and of indifference

to it.’” Beers-Capitol, 256 F.3d at 134 (quoting Sample, 885 F.2d

at 1118.)

                                 16 
 
      Failure to train, discipline, and supervise are assessed

under the same deliberate indifference standard as the failure to

promulgate adequate policies. Christopher v. Nestlerode, 240 F.

App'x 481, 489 n. 6 (3d Cir. 2007). To establish deliberate

indifference for failure to train, a plaintiff must show that

policymakers were on actual or constructive notice that flaws in

their training or supervision caused subordinate officials to

violate citizens' constitutional rights, and such notice generally

requires contemporaneous knowledge of an incident or knowledge of

a prior pattern of similar incidents and circumstances. Connick v.

Thompson, 563 U.S. 51, 61 (2011).

      “But it may happen that in light of the duties assigned to

specific officers or employees the need for more or different

training is so obvious, and the inadequacy so likely to result in

the violation of constitutional rights, that the policymakers of

the   city   can   reasonably   be   said   to   have   been   deliberately

indifferent to the need.” City of Canton, Ohio v. Harris, 489 U.S.

378, 390 (1989). Under those circumstances “the failure to provide

proper training may fairly be said to represent a policy for which

the city is responsible, and for which the city may be held liable

if it actually causes injury.” City of Canton, Ohio, 489 U.S. at

390. An example of a policy that meets this standard would be the

failure of a municipality to train police officers to use the

firearms they are required to carry. Id. at 390 n. 10.

                                     17 
 
              Having defined a legally cognizable claim, the second step of

the Rule 12(b)(6) analysis is to identify allegations that are

only legal conclusions and not entitled to the presumption of

truth. The following allegations in the Complaint, in whole or in

part, contain legal conclusions merely stating the elements of a

failure to protect claim against Lanigan: ¶¶2,                                                19, 20, 54, 55,

56, 77, 78, 80, 81, 83.3

              The final step of the Rule 12(b)(6) analysis requires courts

to          determine                         whether          the    well-pleaded     factual    allegations

plausibly give rise to an entitlement to relief. The following are

well-pleaded factual allegations pertaining to the failure to

protect claim against Lanigan. At all relevant times, Lanigan was

the            acting                  Commissioner              of    the   New     Jersey    Department   of

Corrections. (Compl., ECF No. 1, ¶11.) Lanigan was a decision-

maker who possessed final authority to establish Department of

Corrections policy and custom with respect to the operations of




                                                            
3 Plaintiff’s use of these and similar phrases throughout the
Complaint are not entitled to a presumption of truth under Rule
12(b)(6): the defendants “knew,” “purposefully caused,” “were part
of a pattern of conduct in violation of citizen’s rights,” “engaged
in a pattern,” “acted with deliberate indifference,” “grossly
negligent,” “reckless,” “as a direct and proximate result,”
“intentional   misconduct,”   “intentional   and   willful   acts,”
“willfully and maliciously,” “grossly excessive use of force,”
“excessive force,” “unnecessary wanton infliction of harm for no
good faith purpose,” “undertaken sadistically and maliciously for
the purpose of causing harm,” “failures were the cause and moving
force.”
                                                                       18 
 
Bayside State Prison. (Id., ¶12.) Defendant John Doe Corrections

Officers acted under the supervision of Lanigan. (Id., ¶17.)

     Plaintiff was a documented member of the Crips gang. (Id.,

¶26.) “Defendants” housed Plaintiff with a cellmate, Randals, who

had documented affiliations with the Crips’ rival gang, the Bloods.

(Id., ¶27.) On August 13, 2016, Randals and Plaintiff were confined

in their locked cell in Bayside State Prison when Randals, “acting

to further his gang status,” initiated a fight with Plaintiff by

punching him. (Id., ¶31.) They fought without intervention for

fifteen minutes, at which time Randals grabbed Plaintiff’s cane

and hit Plaintiff in the face with it, causing Plaintiff to lose

consciousness. (Id., ¶¶32, 33.)

     As Plaintiff regained consciousness, Randals broke the cane

across his knee and continued to hit Plaintiff in the head and

face. (Id., ¶34.) The assault on Plaintiff continued outside the

cell after the cell doors were opened remotely. (Id., ¶¶35-36.) As

Plaintiff tried to reach the officer’s station for help, another

inmate grabbed Plaintiff and assaulted him. (Id., ¶37.) “Randals

then began shouting to rile up the other Bloods affiliated inmates

of C-Wing.” (Id., ¶38.) Plaintiff escaped further assault by

crawling back to his cell, while Randals was “running about C-

Wing.”   (Compl.,   ECF   No.   1,   ¶¶37-39.)   Defendant   Corrections

Officers never intervened in the assault. (Id., ¶40.)



                                     19 
 
     As   a   result    of   the    attack,       Plaintiff    suffered      bruises,

contusions,      fractures,         blurred       vision      and     other       sight

deficiencies. (Id., ¶53.) Plaintiff was hospitalized from August

13 through August 19, 2016, when he underwent facial reconstructive

surgery. (Id., ¶¶42-44.)  Defendant Lanigan developed policies or

customs for Bayside State Prison. (Id., ¶¶77, 78.)

     Plaintiff alleges that Lanigan (1) knew of and acquiesced in

unconstitutional conduct of the Defendant Corrections Officers

(Id., at ¶79(e)); (2) failed to properly train and supervise

Defendant     Corrections     Officers       in   preventing        and   suppressing

inmate violence (Id., at ¶¶79(a), (b)); (3) failed to maintain a

policy or custom that provided a safe prison environment (id.,

¶79(f)); and (4) failed to prevent, stop, and discipline inmates

who used excessive force against other inmates (id., ¶80.))

     To begin, Plaintiff has not pled any facts supporting his

conclusion     that    the   John    Doe     Corrections      Officers      who   made

Plaintiff’s housing assignment knew that Plaintiff was a member of

the Crips and that Randals was affiliated with the Bloods. Although

Plaintiff alleges that his and Randals’ gang affiliations were

“documented,” Plaintiff does not allege their gang affiliations

were documented in his prison file or any other location where the

John Doe Corrections Officers would see it or become aware of it.

Given the vagueness of the allegations, the Court cannot reasonably

draw an inference that the John Doe Corrections Officers had

                                           20 
 
knowledge of their rival gang affiliations, let alone that Lanigan,

as   their   supervisor,    had   contemporaneous    knowledge     of   and

acquiesced in the housing assignment. Thus, Plaintiff has not

alleged facts indicating that Lanigan knew of and acquiesced in

failing to protect Plaintiff from a substantial risk to his safety,

in violation of Plaintiff’s rights under the Eighth Amendment.

     For liability of a supervisory defendant, “[a] claimant “must

identify a custom or policy, and specify what exactly that custom

or policy was” that caused the constitutional injury.) McTernan v.

City of York, 564 F.3d 636, 658 (3d Cir. 2009). In other words,

“the [plaintiff] must identify the supervisor’s specific acts or

omissions demonstrating the supervisor’s deliberate indifference

to the inmate’s risk of injury and must establish a link between

the supervisor, the act, and the injury.” Chavarriaga v. New Jersey

Dept. of Corr., 806 F.3d 210, 227 (3d Cir. 2015). Plaintiff alleges

the omission of a policy to maintain a safe prison environment.

Lack of such a policy is not specific enough to demonstrate

Lanigan’s    deliberate    indifference   that   Randals   would   assault

Plaintiff and injure him. Further, Plaintiff’s allegation that

inmate attacks on rival gang members was a “custom” is unsupported

by any allegation of similar attacks. See Baker v. Monroe Tp., 50

F.3d 1186, 1194 (3d Cir. 1995) (the plaintiffs’ accounts “of what

happened in this particular case do not establish a custom or

usage[.]”)

                                    21 
 
     As described above, a failure to train or supervise is a

subcategory      of     a   policy        or     practice   liability.     “For   a

[supervisor’s] alleged failure to train to amount to a deliberate

choice, the plaintiff must show ‘(1) [the supervisor knew] that

employees will confront a particular situation; (2) the situation

involves a difficult choice or a history of employees mishandling;

and (3) the wrong choice by an employee will frequently cause

deprivation of constitutional rights.” Logan v. Board of Education

of School District of Pittsburgh, 742 F. App’x 628, 632 (3d Cir.

2018) (quoting Doe v. Luzerne County, 660 F.3d 169, 179 (3d Cir.

2011) (quoting Carter v. City of Philadelphia, 181 F.3d 339, 357

(3d Cir. 1999)). Such a claim is difficult to prove. See Bd of

County Com’rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 406

(1997) (failure to train claims present difficult problems of proof

because deliberate indifference is required for liability).

     A plaintiff pressing a § 1983 claim must identify a failure

to provide specific training that has a causal nexus with their

injuries and must demonstrate that the absence of that specific

training   can        reasonably     be    said     to   reflect   a     deliberate

indifference to whether the alleged constitutional deprivations

occurred. Reitz v. Cty. of Bucks, 125 F.3d 139, 145 (3d Cir. 1997)

(citing Colburn v. Upper Darby Township, 946 F.2d 1017, 1030 (3d

Cir. 1991)). Plaintiff has not identified a specific deficiency in

training or supervision that caused a prison employee to assign

                                           22 
 
Plaintiff to a cell with a rival gang member. Instead, Plaintiff

invites the Court to infer there was such a deficiency simply

because the incident occurred. See Reitz, 125 F.3d at 145 (“[w]hen

a plaintiff alleges that a municipality has not directly inflicted

an injury, but has caused an employee to do so, stringent standards

of culpability and causation must be applied to ensure that the

municipality in a § 1983 suit is not held liable solely for the

conduct of its employee.”) Plaintiff has not stated a cognizable

claim under the Eighth Amendment for liability of a supervisory

defendant based on failure to train or supervise. See Doe v.

Luzerne County, 660 F.3d at 180 (for § 1983 liability “‘the

identified deficiency in a [] training program must be closely

related to the ultimate injury,” City of Canton, Ohio, 489 U.S. at

391 “meaning that the plaintiff must ‘prove that the deficiency in

training   actually    caused    [the      constitutional    violation    at

issue].’” Id.) The Court will dismiss Plaintiff’s Eighth Amendment

failure to protect claim against Lanigan without prejudice. See

Phillips v. County of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008)

(plaintiff should receive leave to amend the complaint within a

set   period    of   time   unless   amendment     would    be   futile   or

inequitable).

           4.    Counts I and IV: violation of the Eighth Amendment
                 under 42 U.S.C. § 1983 for being shackled while
                 hospitalized for six days



                                     23 
 
              Plaintiff also seeks to hold Lanigan liable for the conduct

of the Corrections Officers who kept Plaintiff shackled while

hospitalized from August 13-19, 2016 for treatment of his head and

face injuries. In addressing Lanigan’s motion to dismiss this

claim, the Court must identify the elements of a legally cognizable

claim.

              A “prison condition” may violate the Eighth Amendment where

the defendants acted with deliberate indifference to Plaintiff’s

health or safety by subjecting a prisoner to unnecessary and wanton

infliction                          of          pain           that   is     “‘totally   without   penological

justification.’” Hope v. Pelzer, 536 U.S. 730, 737 (2002) (quoting

Rhodes v. Chapman, 452 U.S. 337, 346 (1981)). If the risk of harm

is obvious, a court should infer the existence of the subjective

state of mind. Hope, 56 U.S. at 738. Facts suggesting Lanigan’s

deliberate indifference must also be pled to hold Lanigan liable

for the acts of the Corrections Officers who shackled Plaintiff

during his hospitalization.

              The Court will not apply the presumption of truth to the

following allegations, in whole and/or in part, because they are

conclusory: Paragraphs 2, 19, 47, 48, 69, 70, 71, 73, 74, 75, 77,

79, 80, 81, 83, 84.4




                                                            
4   See supra n. 2.
                                                                           24 
 
      The well-pled factual allegations for an Eighth Amendment

violation based on a condition of confinement are that Lanigan was

the acting Commissioner of the New Jersey Department of Corrections

who   possessed   final     authority       to   establish    Department      of

Corrections policy and custom in operating Bayside State Prison.

(Compl., ECF No. 1, ¶¶11, 12.) Defendant John Doe Corrections

Officers acted under Lanigan’s supervision. (Id., ¶17.) During his

hospitalization in August 2016, Plaintiff’s hands and feet were

shackled, depriving him of sleep and causing him physical and

mental discomfort. (Id., ¶45.) The Defendant Corrections Officers

who supervised Plaintiff during his hospitalization insisted that

Plaintiff’s hands and feet remain shackled during his six-day

hospitalization, in defiance of Plaintiff’s attending physician

and nurses, who insisted that the shackles be removed. (Id., ¶46.)

      Plaintiff   alleges   Lanigan     “failed    to   properly    train    the

Defendant Corrections Officers with regard to performing their

duties in an outside hospital setting without subjecting inmates

to an extreme deprivation of a condition of confinement.” (Id.,

¶79(c)). He further alleges that Lanigan “failed to properly

supervise   the   Defendant   Corrections        Officers    with   regard    to

performing their duties in an outside hospital setting without

subjecting inmates to an extreme deprivation of a condition of

confinement.” (Compl., ECF No. 1, ¶79(d)).



                                      25 
 
     Plaintiff’s allegations of Lanigan’s failure to train and

supervise are too vague to state a cognizable claim. The phrase

“extreme deprivation of a condition of confinement” is a legal

conclusion. The condition that Plaintiff is referring to is the

decision to keep him in hand and leg shackles while hospitalized.

Plaintiff alleges that having his hands and legs cuffed for six

days while recovering from facial reconstructive surgery deprived

him of sleep and caused him physical and mental discomfort.

Plaintiff, however, does not allege that there was no penological

justification for keeping him shackled while he was outside the

confines of prison. Further, Plaintiff does not allege how wearing

the shackles posed an excessive risk to his health. See Beers-

Capitol, 256 F.3d at 131 (“‘a prison official cannot be found

liable under the Eighth Amendment for denying an inmate humane

conditions    of   confinement   unless   the     official   knows      of   and

disregards an excessive risk to inmate health or safety’”) (quoting

Farmer, 511 U.S. at 837.))

     Plaintiff has not identified a specific training program or

supervisory    action    that    would    have    caused     the    Defendant

Corrections Officers to remove Plaintiff’s shackles during his

hospitalization    “while   performing    their    duties    in    an   outside

hospital setting.” (Compl., ECF No. 1, ¶¶79(c), (d)). The Defendant

Corrections Officers’ duties “in an outside hospital setting”

obviously included preventing Plaintiff’s escape and preventing

                                    26 
 
him from harming others. Plaintiff has not pled how the Corrections

Officers should have been trained or supervised differently to

perform their duties without keeping Plaintiff in hand and leg

cuffs.

        Plaintiff       alternatively      pled     that       while    the   policy   or

procedure    may    have       been    proper,     it    was    “violated     with   such

frequency    and    reckless          abandon     that    the     Corrections   Officer

Defendants did not fear discipline and directly resulted in the

deprivations       of    the    constitutional           rights    of   the    Plaintiff

described herein.” (Id., ¶48.) “[A]n act performed pursuant to a

‘custom’ that has not been formally approved by an appropriate

decisionmaker may fairly subject a [supervisor] to liability on

the theory that the relevant practice is so widespread as to have

the force of law.” Bryan Cty, 520 U.S. at 404 (quoting Monell v.

Dep’t of Social Services of City of New York, 436 U.S. 658, 690–

691 (1978) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–

168 (1970)). Plaintiff, however, did not plead any other instances

where Corrections Officers used hand and leg cuffs on a prisoner

while    hospitalized,         against    the     insistence       of   the   prisoner’s

physician and nurses.

        “A pattern of similar constitutional violations by untrained

employees is ‘ordinarily necessary’ to demonstrate deliberate

indifference for purposes of failure to train.” Connick, 563 U.S.

at 62 (quoting Bryan Cty., 520 U.S. at 409.) “The Supreme Court

                                            27 
 
sought not to foreclose the possibility, however rare, that the

unconstitutional consequences of failing to train could be so

patently obvious that a [supervisor] could be liable under § 1983

without proof of a pre-existing pattern of violations.” Id. at 63.

The hypothetical example given by the Supreme Court was “a city

that arms its police force with firearms and deploys the armed

officers into the public to capture fleeing felons without training

the officers in the constitutional limitation on the use of deadly

force.” Id. “Given the known frequency with which police attempt

to arrest fleeing felons and the ‘predictability that an officer

lacking specific tools to handle that situation will violate

citizens' rights,’ the Court theorized that a city's decision not

to train the officers about constitutional limits on the use of

deadly force could reflect the city's deliberate indifference to

the   ‘highly   predictable   consequence,’   namely,   violations   of

constitutional rights.” Id. at 63-64 (quoting Bryan Cty, 520 U.S.

at 409).

      In this case, there is not a “known frequency” in which

Corrections Officers use hand and leg cuffs on a hospitalized

prisoner over the objections of the prisoner’s physician and

nurses. Therefore, this is not the type of rare circumstance in

which the consequences of failure to train makes a constitutional

violation patently obvious.



                                  28 
 
      For the reasons discussed above, Plaintiff has failed to state

any cognizable § 1983 claim against Lanigan. The Court need not

address Lanigan’s qualified immunity defense. The Court will grant

Lanigan’s motion to dismiss and permit Plaintiff to file an amended

claim against Lanigan within 30 days, if Plaintiff can allege

additional facts that support a cognizable claim.

IV.   UNIVERSITY HEALTH CARE DEFENDANTS’ MOTION TO DISMISS

      A.    The Parties’ Arguments

      The   University   Health   Care    Defendants   seek   dismissal   of

Plaintiff’s claims under Federal Rule of Civil Procedure 12(b)(6)

for failure to state a plausible claim for relief and because the

claims are barred by the applicable statute of limitations. (Brief

in Supp. of Mot. to Dismiss the Compl. on Behalf of Defendants

University Correctional Health Care and University Behavioral

Health Care, Pursuant to Fed.R.Civ.P. 12(b)(6) and Applicable

Statute of Limitations (“University Health Care Defs’ Brief,” ECF

No. 17-1 at 5.) As to their first point, they assert the only

allegations against them in the Complaint are found in paragraphs

24, 25 and 28:

            24. Upon his arrival to Bayside State Prison
            in 2012, the Plaintiff, suffering from a
            permanent disability, was provided with a
            wooden cane through the Defendant UCHC and/or
            UBHC and Defendant Healthcare Providers.

            25. Despite issuance of the said cane, which
            posed obvious risks to institutional security,
            neither the Prison Defendants nor Defendant

                                    29 
 
           UCHC and/or UBHC assigned the Plaintiff to a
           segregated infirmary unit. Instead, the
           Plaintiff was assigned to general population
           and the C-Wing unit of Bayside State Prison.

           28. The Plaintiff’s and Randals’ rival gang
           affiliations presented a substantial risk of
           harm to both inmates’ safety, one which was
           further exacerbated by the Prison Defendant’s
           failure to segregate the Plaintiff based on
           the wooden cane he was provided by Defendant
           UCHC and/or UBHC and/or Defendant Healthcare
           Providers.

(University Health Care Defs’ Brief, ECF No. 17-1 at 5.)

      Plaintiff alleges the University Health Care Defendants were

deliberately indifferent to the safety risk posed by providing

Plaintiff with a cane and not assigning him to housing in a medical

unit with added security. (Id. at 9.) The University Health Care

Defendants note that Plaintiff did not allege they played any role

in the security measures at the correctional facility or in the

residential assignments of inmates in the facility. (Id.) They

maintain that Plaintiff admits their role was to provide medical

care and it was the “Prison Defendants” that failed to segregate

Plaintiff. (University Health Care Defs’ Brief, ECF No. 17-1 at 9,

citing Compl., ¶¶15, 16, 28.) Therefore, they conclude Plaintiff

fails to state a plausible claim under the Eighth Amendment for

failure to protect because Plaintiff does not, and indeed could

not   plausibly   allege   that   they      had   any    responsibility     for

correctional   facility    security     measures    or    the   placement   of



                                      30 
 
inmates in a particular residential unit. (University Health Care

Defs’ Brief, ECF No. 17-1 at 9-10.)

     The University Health Care Defendants also argue that the

Complaint should be dismissed because the § 1983 and NJCRA claims

are barred by the statute of limitations. (Id. at 12.) The statute

of limitations in New Jersey for § 1983 and NJCRA claims is two

years. (Id. at 12-13.) Plaintiff knew or should have known of his

exposure to a safety risk in 2012. (Id., at 13.) Plaintiff did not

file his complaint until July 2018, approximately six years after

his claims accrued. (Id.) Therefore, the University Health Care

Defendants   contend   Plaintiff’s     claims   against   them   should   be

dismissed as barred by the statute of limitations. (Id.)

     Plaintiff opposes the motion to dismiss. He alleges that UCHC

and UBHC were involved in the decision to provide Plaintiff with

a wooden cane, an object that foreseeably could have been used as

a weapon in prison. (Pl’s Opp. to University Health Care’s Mot. to

Dismiss, ECF No. 21 at 9.) “Plaintiff asserts that he should not

have been provided with said cane instead of being placed in a

segregated   infirmary    unit;   and      seeks   to   uncover,   through

discovery, why he was provided with said cane instead of being

placed in a segregated infirmary unit.” (Id.) Plaintiff contends

his allegations meet the notice requirement for pleading under

Federal Rule of Civil Procedure 8(a). (Pl’s Opp. to University

Health Care’s Mot. to Dismiss, ECF No. 21 at 9.)

                                     31 
 
        Plaintiff also submits that his claims are not barred by the

statute of limitations. He explains that he was “incarcerated at

the time that he was assaulted and sustained injuries at the hands

of ‘Randals’” and “this action was initiated as soon as he became

aware that the injuries he sustained were actionable and the

persons responsible were ascertainable and identifiable. . .” (Id.

at 10.)

        B.    Analysis

              1.     Count IV: violation of the Eighth
                     Amendment under 42 U.S.C. § 1983 for
                     failure to protect

        Plaintiff alleges the following pertinent facts, ignoring

legal conclusions. Defendant UCHC and UBHC are state-run health

systems that provide medical, dental and psychiatric services for

inmates      under   the   custody   of     the   New   Jersey   Department   of

Corrections at Bayside State Prison. (Compl., ECF No. 1, ¶¶15,

16.) Defendant John Doe Health Care Providers 1-20 were employed

by UCHC or UCBC and acted under the supervision of Lanigan. (Id.,

¶18.) The actions of the Defendant Health Care Providers were

pursuant to official policy or custom of UCHC and/or UBHC. (Id.,

¶19.)

        Upon his arrival at Bayside State Prison in 2012, Plaintiff

was provided a wooden cane through UCHC, UBHC and Defendant John

Doe Health Care Providers. (Compl., ECF No. 1, ¶24.) Neither UCHC

nor UBHC assigned Plaintiff to a segregated infirmary unit. (Id.,

                                          32 
 
¶25.) Instead, Plaintiff was assigned to C-Wing in the general

population. (Id., ¶26.) Defendant UCHC and/or UBHC and Defendant

Health Care Providers prescribed Plaintiff a wooden cane without

ensuring that he would be housed in a medical unit with added

security. (Id., ¶51.)

     On August 13, 2016, Plaintiff’s cellmate, who had documented

affiliations with a rival gang, assaulted Plaintiff with his wooden

cane, causing physical injuries to Plaintiff’s head and face. (Id.,

¶¶30-34.) About twenty minutes after the assault, UCHC and/or UBHC

and/or Defendant Health Care Providers transported Plaintiff to

Inspira Medical Center for medical treatment. (Id., ¶¶41-42.)

     Plaintiff’s   claim   against     the   University   Health   Care

Defendants appears to be based on failure to protect him from

assault by another inmate using Plaintiff’s cane against him. It

is the duty of the prison healthcare providers to provide for an

inmate’s medical needs, not his safety from other inmates. See

Guilliams v. Helder, Civ. No. 5:16-cv-05170, 2018 WL 709966 at *17

(W.D. Ark. Feb. 5, 2018) (prisoner stated § 1983 claim against

medical defendants for refusing to prescribe splints, braces or

casts based on their interpretation of County Defendants’ policy

as a total ban on use of such devices for safety reasons). The

Complaint does not create a plausible inference that UCHC and UBHC,

as the contracted medical providers for Bayside State Prison, were

responsible for protecting Plaintiff’s safety from assault by

                                 33 
 
other inmates after prescribing a medical device that could be

used as a weapon. Therefore, Plaintiff fails to state an Eighth

claim of failure to protect against the University Health Care

Defendants.

          2.        Count IV: violation of the Eighth
                    Amendment under 42 U.S.C. § 1983 for
                    failure to provide adequate medical care

     Plaintiff’s opposition brief to the University Health Care

Defendants’ motion to dismiss suggests that Plaintiff’s Eighth

Amendment claim is best understood as a medical claim for failure

to assign him to “a segregated infirmary unit.” (Pl’s Opp. to

University Health Care’s Mot. to Dismiss, ECF No. 21 at 9.) “The

Eighth Amendment, through its prohibition on cruel and unusual

punishment, prohibits the imposition of ‘unnecessary and wanton

infliction     of    pain     contrary     to     contemporary      standards   of

decency.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d

Cir. 2017) (quoting Helling v. McKinney, 509 U.S. 25, 32 (1993)).

To state a cognizable claim, a plaintiff must allege facts (1)

“subjectively       showing   that   ‘the       defendants   were    deliberately

indifferent to [his or her] medical needs’ and (2) an objective

showing that ‘those needs were serious.’” Pearson, 850 F.3d at 534

(quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)).

“[F]inding a prison official liable for violating a prisoner's

Eighth Amendment rights requires proof that the official “knows of

and disregards an excessive risk to inmate health or safety.”

                                         34 
 
Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir.

2003) (quoting Farmer, 511 U.S. at 837). This requires that the

prison official was “aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and ...

[that he drew] the inference.” Id.

     Here, Plaintiff has not alleged what medical condition he

suffers, making it impossible to determine whether he had a serious

medical need that required treatment in a segregated infirmary

unit in the prison. Even assuming that Plaintiff’s permanent

disability constitutes a serious medical need, Plaintiff has not

alleged how the failure to assign him to a segregated infirmary

constituted deliberate indifference to his medical needs. In other

words,   Plaintiff   does   not   allege   that   there   is   any   medical

treatment he required that had to be provided in a segregated

infirmary unit in the alternative to providing Plaintiff with a

cane. The Court will grant the University Health Care Defendants’

motion to dismiss Plaintiff’s § 1983 claims. Plaintiff will be

permitted to file an amended complaint if he can plead additional

facts to state a cognizable claim.




           3.   Count VII: Violations of the New               Jersey   Civil
                Rights Act, NJSA 10:6-2 et seq.




                                    35 
 
     Count VII is against all defendants for violations of the New

Jersey Civil Rights Act, N.J.S.A. § 10:6-2 et seq. for violating

the Eighth Amendment to the United States Constitution by failing

to prevent the inmate attack on Plaintiff. (Compl., ECF No. 1,

¶¶93-100.)

     The NJCRA provides, in relevant part:

             Any person who has been deprived of any
             substantive due process or equal protection
             rights, privileges or immunities secured by
             the Constitution or laws of the United States,
             or any substantive rights, privileges or
             immunities secured by the Constitution or laws
             of this State ... may bring a civil action for
             damages   and   for    injunctive   or   other
             appropriate relief.

N.J. Stat. Ann. § 10:6–2. “The NJCRA is interpreted as analogous

to § 1983.” Szemple v. Corr. Med. Servs., Inc., 493 F. App'x 238,

241 (3d Cir. 2012) (citations omitted). New Jersey Constitution

Article I, Paragraph 12 bans the infliction of cruel and unusual

punishment and is interpreted analogously to the Eighth Amendment.

Id. Further, “[t]he elements of a substantive due process claim

under the [NJ]CRA are the same as those under § 1983.” Filgueiras

v. Newark Pub. Sch., 45 A.3d 986, 997 (N.J. Super. Ct. App. Div.

2012) (quoting Rezem Family Assocs., LP v. Borough of Millstone,

30 A.3d 1061 (N.J. Super. Ct. App. Div.); see also Trafton v. City

of Woodbury, 799 F.Supp.2d 417, 443 (D.N.J. 2011) (noting the

federal district court in New Jersey “has repeatedly interpreted

[the NJCRA] analogously to § 1983”)).

                                   36 
 
        Plaintiff has failed to state a cognizable Eighth Amendment

or Fourteenth Amendment claim against Lanigan or the University

Health Care Defendants. Therefore, he has also failed to state a

claim under the NJCRA. The Court will dismiss Count VII of the

Complaint without prejudice.

V.      CONCLUSION

        For the reasons discussed above, Defendant Lanigan’s motion

to dismiss is granted, and the § 1983 and NJCRA claims against

Lanigan are dismissed without prejudice for failure to state a

claim. The University Health Care Defendants’ motion to dismiss is

granted, and Plaintiff’s § 1983 and NJCRA claims against the

University    Health   Care   Defendants   are   also   dismissed   without

prejudice for failure to state a claim.



An appropriate Order follows.

DATE:    March 25, 2019

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    37 
 
